                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                              IN THE UNITED STATES DISTRICT COURT

                                                                   11                                  FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13   JEFFREY S. DUNMIRE,                                 Case No. 2:19-cv-00849-RFB-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                 Plaintiff,                                JOINT STIPULATION AND ORDER
                                                                        v.                                                      EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                                 UNION LLC’S TIME TO FILE AN
                                                                   16   SELECT PORTFOLIO SERVICING, INC.,                          ANSWER OR OTHERWISE
                                                                        EQUIFAX INFORMATION SERVICES LLC,                          RESPOND TO PLAINTIFF’S
                                                                   17   TRANS UNION LLC, and EXPERIAN                            COMPLAINT (FIRST REQUEST)
                                                                        INFORMATION SOLUTIONS, INC.,
                                                                   18
                                                                                     Defendants.
                                                                   19

                                                                   20          Plaintiff Jeffrey S. Dunmire (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),

                                                                   21   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
                                                                   22
                                                                        Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On May 17, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   24
                                                                        answer or otherwise respond to Plaintiff’s Complaint is June 12, 2019. Trans Union needs additional
                                                                   25

                                                                   26   time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s counsel

                                                                   27   will need additional time to review the documents and respond to the allegations in Plaintiff’s
                                                                   28   Complaint.
                                                                                                                        1                              KB/26224
                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including July 5, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                               Dated this 12th day of June, 2019
                                                                    5

                                                                    6                                                 ALVERSON TAYLOR & SANDERS

                                                                    7                                                 //S// Trevor R. Waite________________
                                                                                                                      KURT BONDS.ESQ.
                                                                    8                                                 Nevada Bar No. 6228
                                                                                                                      TREVOR WAITE, ESQ.
                                                                    9
                                                                                                                      Nevada Bar No. 13779
                                                                   10                                                 6605 Grand Montecito Pkwy
                                                                                                                      Suite 200
                                                                   11                                                 Las Vegas, NV 89149
                                                                                                                      Telephone: (702) 384-7000
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      Facsimile: (702) 385-7000
                                                                   13                                                 efile@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      kbonds@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 twaite@alversontaylor.com
                                                                                                                      Counsel for Trans Union LLC
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      COGBURN LAW OFFICES
                                                                   16
                                                                                                                      //S// Erik W. Fox
                                                                   17
                                                                                                                      Jamie S. Cogburn, Nevada Bar No. 8409
                                                                   18                                                 Erik W. Fox, Nevada Bar No. 8804
                                                                                                                      2580 St. Rose Parkway, Suite 330
                                                                   19                                                 Henderson, NV 89074
                                                                                                                      Telephone: (702) 748-7777
                                                                   20
                                                                                                                      Facsimile: (702) 966-3880
                                                                   21                                                 Email: jsc@cogburncares.com
                                                                                                                      Email: ewf@cogburncares.com
                                                                   22                                                 Counsel for Plaintiff
                                                                   23                                                ORDER

                                                                   24          The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

                                                                   25   otherwise respond is so ORDERED AND ADJUDGED.

                                                                   26                      14
                                                                               Dated this ______           June
                                                                                                 day of ______________________, 2019.

                                                                   27
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                         2                             KB/26224
